DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring units and an electronic computing unit in claims 7, 12, 14, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites
[line 1], a plurality of physical measured variables
[line 3], the plurality of physical measured variables
[line 5], a different one of the plurality of physical measured variables
[line 8], the physical measured variable detected by that measuring device
[line 9], each physical measured variable detected by each of the plurality of measuring devices
[line 11], each physical measured variable
[line 25], the plurality of physical measured variable
[line 27], the physical variable detected by the measuring device
The relationship between these elements is unclear.  It is unclear whether the variables are intended to be the same or different variables.  For the purposes of examination, these limitations are interpreted as:
[line 1], a plurality of physical measured variables
[lines 3, 25], the plurality of physical measured variables
[line 5], a respective different one of the plurality of physical measured variables
[lines 8, 27], a respective physical measured variable detected by a respective measuring device
[lines 9, 11], each of the plurality of physical measured variables
[lines 11], each physical measured variable

Claim 1 further recites
[lines 3, 24], a plurality of measuring devices required for measuring the plurality of physical measured variables 
[lines 5, 7, 26], each measuring device
[line 8], that measuring device
[line 10], each of the plurality of measuring devices
[line 27], the measuring device
The relationship between these elements is unclear.  It is unclear whether the devices are intended to be the same or different devices.  For the purposes of examination, these limitations are interpreted as:
[line 3], a plurality of measuring devices required for measuring the plurality of physical measured variables 
[lines 5, 7, 10, 26], each of the plurality of measuring devices
[lines 8], a respective measuring device
[line 24], the plurality of measuring devices required for measuring the plurality of physical measured variable
[line 27], the respective measuring device

Claim 1 further recites
[line 7], a measurement signal from each measuring device
[lines 9, 11, 14, 26, 28], each measurement signal
[line 29, 30], the measurement signal 
The relationship between these elements is unclear.  It is unclear whether the signals are intended to be the same or different signals.  For the purposes of examination, these limitations are interpreted as:
[line 7], a first respective measurement signal from each of the plurality of measuring devices
[lines 9, 11, 14, 26, 28], each measurement signal of a plurality of measurement signals
[line 29, 30], a second respective measurement signal 

Claim 1 further recites
[line 2], process parameters of a measuring system
[lines 15, 23], the process parameters
[line 17, 19, 21], each process parameter 
[line 32], each of the process parameters
The relationship between these elements is unclear.  It is unclear whether the process parameters are intended to be the same or different process parameters.  For the purposes of examination, these limitations are interpreted as:
[line 2], process parameters of a measuring system
[lines 15, 23], the process parameters
[line 17, 19, 21, 32], each respective process parameter of the process parameters

Claim 1 further recites [line 12], a plurality of vertical columns and [line 18], each vertical column.  The relationship between these elements is unclear.  It is unclear whether the columns are intended to be the same or different column.  For the purposes of examination, these limitations are interpreted as: [line 12], a plurality of vertical columns and [line 18], each vertical column of the plurality of vertical columns.

Regarding claims 2-5 and 7-13, claims 2-5 and 7-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Measured variable, measuring device, measurement signal, process parameter, and column limitations in claims 2-5 and 7-13 are likewise rejected and interpreted.

	Regarding claim 2, claim 2 recites “the process parameters of each of the measurements”.  The claims do not previously recite process parameters of measurements.  It is unclear how these limitations are intended to refer to any previously recited process parameter.  For the purpose of examination, this limitation is interpreted as:
	each respective process parameter of the process parameters

Regarding claim 12, the term "fine structure" in claim 12 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how one of ordinary skill in the art would determine that a collapsed window is assigned a structure that is “fine”.
Claim 12 further recites “subdivides the collapsed window into more than one section, wherein each section includes a pictogram and/or a sequence of letters and/or numbers.”  The relationship between the sections is unclear.  For the purposes of examination, this limitation is interpreted as:
subdivides the collapsed window into a plurality of sections, wherein each respective section of the plurality of sections includes a respective pictogram and/or a respective sequence of letters and/or numbers

Regarding claim 14, claim 14 recites
[line 2], a plurality of physical measured variables
[line 7], one physical measured variable of a plurality of physical measured variables
[line 13], the physical measured variable associated with that respective measurement signal
[line 21], each physical measured variable
[line 22], the physical measured variable by each measuring device
[line 25, 27, 29], the measured variable

The relationship between these elements is unclear.  It is unclear whether the variables are intended to be the same or different variables.  For the purposes of examination, these limitations are interpreted as:
[line 2], a plurality of physical measured variables
[line 7], one physical measured variable of the plurality of physical measured variables
[line 13], a respective physical measured variable associated with a respective measurement signal
[line 21], each physical measured variable of the plurality of physical measured variables
[lines 22, 25, 27, 29], a respective physical measured variable

Claim 14 further recites
[line 6], a plurality of measuring devices 
[lines 6, 8], each of the plurality of measuring devices
[line 10], the measuring device
[line 23], each measuring device
The relationship between these elements is unclear.  It is unclear whether the devices are intended to be the same or different devices.  For the purposes of examination, these limitations are interpreted as:
[line 6], a plurality of measuring devices 
[lines 6, 8, 23], each of the plurality of measuring devices
[line 10], a respective measuring device

Claim 14 further recites
[line 9], a respective measurement signal corresponding to the physical measured variable that is measured by the measuring device
[lines 12, 13, 15], each respective measurement signal
[line 14], that respective measurement signal
[line 23], a measurement signal
[lines 24, 26, 28], the measurement signal
The relationship between these elements is unclear.  It is unclear whether the devices are intended to be the same or different devices.  For the purposes of examination, these limitations are interpreted as:
[line 9], a respective measurement signal corresponding to the physical measured variable that is measured by the measuring device
[lines 12, 13, 15], each respective measurement signal of a plurality of measurement signals
[line 14], a first respective measurement signal
[line 23], a second respective measurement signal
[lines 24, 26, 28], the second measurement signal
Claim 14 further recites
[line 2], process parameters of a measuring system
[lines 15, 23], the process parameters
[line 17, 19, 21], each process parameter 
[line 32], each of the process parameters
The relationship between these elements is unclear.  It is unclear whether the process parameters are intended to be the same or different process parameters.  For the purposes of examination, these limitations are interpreted as:
[line 2], process parameters of a measuring system
[lines 15, 23], the process parameters
[line 17, 19, 21, 32], each respective process parameter of the process parameters

Claim 14 further recites
[line 17], a plurality of vertical columns
[line 18], each vertical column
[line 33], each column of the graphical user interface
The relationship between these elements is unclear.  It is unclear whether the columns are intended to be the same or different column.  For the purposes of examination, these limitations are interpreted as:
[line 17], a plurality of vertical columns
[line 18], each vertical column of the plurality of vertical columns
[line 33], each column of the plurality of vertical columns

Regarding claim 15, claim 15 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  

Allowable Subject Matter
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b), but would be allowable if the 35 U.S.C. 112(b) rejection were overcome.  The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 14 when taken in the context of the claims as a whole.
In addition to the applicant’s arguments/remarks submitted on 04/18/2022, at best the prior arts of record disclose, specifically for claim 1: 
Buresh (US 20020138512 A1) discloses A process for the measurement of at least one physical measured variable by using process parameters of a measuring system that includes at least one measuring unit required for measuring the at least one physical measured variable, the process including the steps of (Figs. 1-19; claim 1, a method; [0011-0012], [0042]): detection of the at least one physical measured variable as a measurement signal, evaluation of the measurement signal for obtaining the at least one measured variable, representation of the measurement signal or measured variable via a graphical user interface that presents a plurality of vertical columns arranged side-by-side, processing of the measurement signal or the at least one measured variable (Figs. 1-19; [0011-0012], [0042], [0047]); and using a computer program product for the setting and monitoring of the process parameters (Figs. 1-19; [0011], [0014], [0041-0042], [0047]); displaying each process parameter on the graphical user interface in a window specifically assigned thereto and that is selectively collapsible to a space on the graphical user interface that is necessary for displaying each process parameter in a short form and that is selectively expandable to a space on the graphical user interface that is necessary for displaying each process parameter in a long form (Figs. 1-19; [0012], [0041-0043]) wherein the process parameters are classified in categories, wherein a first category of process parameters comprises a plurality of measuring units required for measuring the physical measured variable, a second category comprises at least one detection of the physical measured variable as the measurement signal, a third category comprises at least one evaluation of the measurement signal for obtaining a measured variable, a fourth category comprises at least one representation of the measurement signal or measured variable, and a fifth category comprises at least one processing of the measurement signal or measured variable; wherein each vertical column shows windows of process parameters of one and the same category; wherein each category has a unique identifier; and wherein the computer program product displays the windows of process parameters having the same identifier in at least two columns on the graphical user interface (Figs. 1-19; [0011], [0029-0030], [0041-0042], [0047])

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 12, 14, and 15.  The changes made to claim 12 are approved the rejection to 12 under 35 U.S.C. 112(a) are respectfully withdrawn.  Claims 1-5 and 7-15 stand rejected under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143